                   UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
    STOCKADE FRANCHISING, LP,                       §
                Plaintiff                           §
                                                    §
      v.                                            §      Case No. 1:18-CV-918-RP
                                                    §
    KELLY RESTAURANT GROUP,                         §
    LLC, KELLY INVESTMENT                           §
    GROUP, LLC, MICHAEL KELLY,                      §
    AND GALE PREMER,                                §
                Defendants

                       AMENDED1 REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

     TO: THE HONORABLE ROBERT PITMAN
         UNITED STATES DISTRICT JUDGE

     Before this Court are Stockade’s Opposed Motion for Award of Attorneys’ Fees and

Supporting Memorandum, filed June 6, 2019 (Dkt. No. 22); Defendant Gal Premer’s Opposition

to Plaintiff’s Motion for Attorneys’ Fees, filed June 20, 2019 (Dkt. No. 24); Kelly Defendants’

Opposition to Plaintiff’s Motion for Award of Attorneys’ Fees, filed June 20, 2019 (Dkt. No. 25);

and Stockade’s Reply, filed June 27, 2019 (Dkt. No. 26).

     On October 16, 2019, the District Court referred the above motion to the undersigned

Magistrate Judge for Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), Federal

Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local Rules of the United States

District Court for the Western District of Texas.




1
 The undersigned inadvertently addressed the previous Report and Recommendation to the Honorable Lee
Yeakel, instead of the Honorable Robert Pitman.
                              I.   GENERAL BACKGROUND

   On June 4, 2014, Stockade Franchising, LP (“Stockade”), as franchisor, and Kelly Restaurant

Group, LLC (“KRG”), as franchisee, entered into fifteen franchise agreements for certain

restaurant concepts owned by Stockade. Dkt. No. 1-1 (“Franchise Agreements”). In connection

with the Franchise Agreements, Kelly Investment Group, LLC (“KIG”), Michael Kelly (“Kelly”),

and Gale Premer (“Premer”) executed Guaranties guaranteeing certain obligations of KRG. On

February 10, 2017, Stockade terminated the Franchising Agreements with KRG for failure to pay

$484,456.00 due under the agreements.

   All of the Franchising Agreements contained a mandatory arbitration clause requiring the

Parties to arbitrate all disputes arising out of the Agreements. Dkt. 1-1 at § 21.01 (“Arbitration

Clause”). On May 20, 2017, pursuant to the Arbitration Clause, Stockade filed a Demand for

Arbitration with the American Arbitration Association against KRG, KIG, Kelly, and Premer

(“Defendants”) for breaches of the Franchising Agreements and Guaranties and related claims.

Defendants filed counterclaims for breach of contract, defamation, and tortious interference.

   On July 5, 2018, the Arbitrator issued his Interim Partial Award finding that Defendants

breached the Franchising Agreements and awarded Stockade $484,456.00 for unpaid royalties and

fees due under the franchise, and $137,812.63 for damages under the Lanham Act and Texas

Trademark Act. Dkt. No. 1-2 at p. 1. The Arbitrator denied Stockade’s claim for future lost profits

and Defendants’ counterclaims. Id. at p. 1-2. The Arbitrator noted that “the issue of attorney fees

and allocation of the expenses of this arbitration have been bifurcated and will be taken up in a

separate hearing and included in the Final Award.” Id. at p. 2.

   On October 1, 2018, the Arbitrator issued his Final Award awarding Stockade the amounts

identified in the Interim Partial Award as well as $312,911.36 of the $549,261.57 requested by

Stockade in attorneys’ fees and expenses. Dkt. No. 1-3. . The Arbitrator stated that “[t]his Award
                                                   2
is intended to resolve all of the claims, counterclaims, and issues presented in this arbitration. All

claims for relief sought by any of the parties that are not expressly awarded are hereby denied.”

Id. at p. 4.

      On October 24, 2018, Stockade Franchising, LP (“Stockade”) filed this lawsuit, pursuant to

9 U.S.C. § 9, to confirm the Arbitrator’s Final Award against Defendants. On May 9, 2019, the

District Court entered a Final Judgment in this case stating the following:

                   Stockade is entitled to judgment confirming the October 1, 2018
                   final arbitration award entered in American Arbitration Association
                   Case No. 01-17-0003-1350 (“Final Award”), and attached to this
                   Final Judgment as Exhibit A.

                                                       ***
                   Stockade is entitled to judgment against Defendants Kelly
                   Restaurant Group, LLC; Kelly Investment Group, LLC; Michael
                   Kelly; and Gale Premer on the terms set forth in the Final Award.
                   The terms of the Final Award are incorporated into this Final
                   Judgment.
Dkt. No. 20 at p. 1.

           On June 6, 2019, Stockade filed the instant Motion for Attorneys’ Fees requesting

$38,820.61 in attorneys’ fees and costs it has incurred in seeking confirmation of the arbitration

award in this case. The Court determines whether Stockade is entitled to such fees and costs.

                                             II.    ANALYSIS

      Stockade argues that it entitled to attorneys’ fees and costs incurred in connection with this

confirmation action based on the attorneys’ fees provision in the Franchising Agreements.2

Defendants oppose the request and argue that the Court does not have the authority to award

additional attorneys’ fees and costs because the Arbitrator already issued a Final Award awarding

such fees to Stockade.



2
    Stockade does not argue in this motion that it is entitled to attorneys’ fees on any other basis.
                                                           3
   All Parties agree that Texas law applies to an award of attorneys’ fees in this case. “Texas

adheres to the American Rule for the award of attorney’s fees, under which attorney’s fees are

recoverable in a suit only if permitted by statute or by contract.” 1/2 Price Checks Cashed v. United

Auto. Ins. Co., 344 S.W.3d 378, 382 (Tex. 2011). Stockade argues that it is entitled to attorneys’

fees and costs incurred in enforcing the arbitration award based on § 19.11 of the Franchising

Agreements, which provides:

               Notwithstanding anything in this Agreement to the contrary, if either
               party institutes a legal proceeding, including court proceeding or
               arbitration, and prevails entirely or in part in any action at law or in
               equity against the other party based entirely or in part on the terms
               of this Agreement, the prevailing party shall be entitled to recover
               from the losing party, in addition to any judgment, reasonable
               attorney’s fees, court or arbitrators costs and all of the prevailing
               party’s expenses in connection with any action at law.

Dkt. No. 1-1 at § 19.11 (emphasis added). Stockade argues that it is the prevailing party in this

case because the District Court entered Final Judgment in its favor and confirmed the arbitration

award. Stockade argues that it is thus entitled to attorneys’ fees and costs incurred to enforce the

arbitration award under this provision.

   The District Court’s Final Judgment did not include an award of attorneys’ fees Stockade

incurred in enforcing the arbitration award. Dkt. No. 20. In addition, § 19.11 only authorizes

attorneys’ fees for any legal proceeding “based entirely or in part on the terms” of the Franchising

Agreements. Id. Stockade is not seeking attorneys’ fees based on the terms of the Franchise

Agreements, but rather requests fees for enforcing the arbitration award. By its plain terms, § 19.11

does not expressly authorize the court to award attorneys’ fees for enforcing an arbitration award.

See DiAthegen, LLC v. Phyton Biotech, Inc., 2015 WL 5037645, at *7 (Tex. App.–San Antonio

Aug. 26, 2015, pet. denied) (denying an award of attorneys’ fees in post-confirmation proceeding

where the contract “does not expressly authorize the trial court to make an award of attorney’s fees


                                                    4
in a post-award confirmation proceeding”); see also Gordon v. Nickerson, 2017 WL 1549150, at

*4 (Tex. App.–Austin Apr. 27, 2017, no pet.) (holding that trial court’s award of attorneys’ fees

incurred in confirming the arbitration award was in error where arbitrator had awarded attorneys’

fees, and “trial court’s award of attorney fees here was not predicated on a contract claim, but on

the [movant’s] efforts to confirm the arbitration awards”).

    In addition, § 19.11 must be read in conjunction with the Arbitration Clause, which provides:

                  The parties agree that any and all controversies, claims and disputes
                  . . . arising out of or related to this Agreement . . . shall be finally
                  resolved by submitting such matter to the American Arbitration
                  Association (‘AAA”) in either Denver, Colorado or Austin, Texas,
                  in Franchisor’s sole discretion, for binding arbitration under the
                  AAA’s Commercial Arbitration Rules.

                                                    ***

                  During the arbitration process, each party shall bear all of its own
                  costs and attorney’s fees and one-half of the arbitrator’s expenses.
                  The decision of the arbitrator shall be final and binding and shall
                  include attorney’s fees, all arbitration expenses, and other costs in
                  accordance with Section 19.11.

Id. at § 21.01.

    As noted, the Arbitrator awarded Stockade $312,911.36 in attorneys’ fees and expenses in the

Final Award in this case, reasoning as follows:

                  Attorney fees are recoverable under the provisions of the Franchise
                  Agreements and under law for breach of contract. Since attorney
                  fees are sums that can be awarded under the Franchise Agreements,
                  they are also part of the obligations of Respondents respective
                  Guaranty Agreements.

                  Claimants may not recover attorney fees for any additional amounts
                  related to the second injunction proceeding in federal court because
                  the injunction hearing was dismissed without prejudice and
                  Claimants did not pursue injunctive relief in this arbitration.




                                                       5
Dkt. No. 1-3 at p. 3. The Arbitrator further declared that “[t]his Award is intended to resolve all of

the claims, counterclaims, and issues presented in this arbitration. All claims for relief sought by

any of the parties that are not expressly awarded are hereby denied.” Id. at p. 4.

    “Under well-established case law, if an arbitration award includes an award of attorney fees, a

trial court may not award additional attorney fees for enforcing or appealing the confirmation of

the award unless the arbitration agreement provides otherwise.” Gordon, 2017 WL 1549150, at

*3. Thus, in Crossmark, Inc. v. Hazar, 124 S.W.3d 422 (Tex. App.–Dallas 2004, pet. denied), the

arbitrator awarded the plaintiffs $55,000 in attorneys’ fees, and the trial court awarded the plaintiffs

additional attorneys’ fees for enforcing the award. The court of appeals reversed, finding that

because the arbitration award included an award of attorneys’ fees and the contract did not provide

for attorneys’ fees for enforcing the arbitration agreement, the trial court was prohibited from

awarding additional attorney fees for enforcing or appealing the confirmation of the award. Id. at

436; see also Int’l Bank of Commerce–Brownsville v. Int’l Energy Dev. Corp., 981 S.W.2d 38, 55

(Tex. App.–Corpus Christi 1998, pet. denied) (“Attorneys’ fees incurred in the enforcement of an

arbitration award cannot be recovered”).3 Consistent with these cases, in Schlobohm v. Pepperidge

Farm, Inc., 806 F.2d 578 (5th Cir. 1986), the Fifth Circuit reasoned as follows:

                 If, as is often the case, the arbitration agreement had provided that
                 “any dispute arising from the contract” would be submitted to
                 arbitration, a strong case could be made that any award of attorney’s
                 fees, interest, and costs was necessarily submitted to the arbitrators
                 and a district court that made such an award would be impermissibly

3
  In support of its argument that § 19.11 permits the recovery of attorneys’ fees incurred for enforcing an
arbitration award, Stockade cites HCC Aviation Ins. Grp. v. Employers Reinsurance Corp., 2008 WL
850419 (N.D. Tex. Mar. 21, 2008), in which the court granted the movant’s request for attorneys’ fees
incurred in a confirmation proceeding. However, Stockade’s reliance on HCC Aviation is misplaced
because the contract at issue in that case expressly provided that “the attorney’s fees of the party so applying
and court costs will be paid by the party against whom confirmation is sought.” Id. at * 3. There is no
similar provision in the Franchise Agreements in this case. Stockade also cites Harter v. Iowa Grain Co.,
220 F.3d 544, 557 (7th Cir. 2000), and SCIE LLC v. XL Reinsurance Am., Inc., 397 F. App’x 348, 351 (9th
Cir. 2010). However, neither of these cases applied Texas law, as this Court must in this case.
                                                         6
               modifying the arbitrators’ decision. In such circumstances where the
               parties made an agreement intended to avoid court litigation by
               resolving the entire dispute through arbitration, intervention by the
               court to award additional relief would be inconsistent with the
               language and policy of the Federal Arbitration Act.

Id. at 581.

    Based on the foregoing, Stockade has failed to demonstrate that it is entitled to attorneys’ fees

incurred in seeking confirmation of the arbitration award under the Franchise Agreements in this

case. Accordingly, Stockade’s Motion for Attorneys’ Fees should be denied.

                               III.    RECOMMENDATION

    The undersigned RECOMMENDS that the District Court DENY Stockade’s Opposed Motion

for Award of Attorneys’ Fees (Dkt. No. 22). IT IS FURTHER ORDERED that this case be

removed from the Magistrate Court’s docket and returned to the docket of the Honorable Robert

Pitman.

                                      IV.    WARNINGS

    The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

                                                   7
SIGNED on October 30, 2019.



                              SUSAN HIGHTOWER
                              UNITED STATES MAGISTRATE JUDGE




                                   8
